     Case 5:18-cv-00145-RWS Document 9 Filed 02/27/19 Page 1 of 3 PageID #: 27



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  
 GWENEVERE J. BENNETT,

             Plaintiff,

 v.                                                            5:18-cv-00145-RWS

 CBE COMPANIES, INC.
 d/b/a THE CBE GROUP,                                                       

            Defendant.
  

                           PROPOSED DOCKET CONTROL ORDER

       It is hereby ORDERED that the following schedule of deadlines is in effect until further
order of this Court:

     3 DAYS after            Parties to file Motion to Seal Trial Exhibits, if they wish to seal any highly
     conclusion of Trial     confidential exhibits.

                             EXHIBITS: See Order Regarding Exhibits below.
     Trial Date              9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III, [ ],
                             Texas.
     February 24, 2020

                             For planning purposes, parties shall be prepared to start the evidentiary
                             phase of trial immediately following jury selection.

     February 18, 2020       9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III, [
                             ], Texas.
     February 4, 2020        10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                             Schroeder III, [ ], Texas.

                             Discuss trial logistics and voir dire procedure. Resolve any pending motions
                             or objections.
                             Lead trial counsel must attend the pretrial conference.
     February 17, 2020
                             File a Notice of Time Requested for (1) voir dire, (2) opening statements,
                             (3) direct and cross examinations, and (4) closing arguments.
     January 24, 2020
                             File Responses to Motions in Limine.



                                              Page 1 of 3
Case 5:18-cv-00145-RWS Document 9 Filed 02/27/19 Page 2 of 3 PageID #: 28



January 17, 2020              File Motions in Limine and pretrial objections.


                              The parties are ORDERED to meet and confer to resolve any disputes
                              before filing any motion in limine or objection to pretrial disclosures.
January 17, 2020              File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                              citation to authority and Form of the Verdict for jury trials.

                              Parties shall use the pretrial order form on Judge Schroeder’s website.

                              Proposed Findings of Fact and Conclusions of Law with citation to authority
                              for issues tried to the bench.
January 10, 2020
                              Exchange Objections to Rebuttal Deposition Testimony.
January 3, 2020               Notice of Request for Daily Transcript or Real Time Reporting of Court
                              Proceedings due.

                              If a daily transcript or real time reporting of court proceedings is requested
                              for trial or hearings, the party or parties making said request shall file a
                              notice with the Court.
January 3, 2020               Exchange Rebuttal Designations and Objections to Deposition Testimony.

                              For rebuttal designations, cross examination line and page numbers to be
                              included.

                              In video depositions, each party is responsible for preparation of the final
                              edited video in accordance with their parties’ designations and the Court’s
                              rulings on objections.
December 20, 2019             Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                              Exhibit List) by the Party with the Burden of Proof.

                              Video and Stenographic Deposition Designation due. Each party who
                              proposes to offer deposition testimony shall serve a disclosure identifying
                              the line and page numbers to be offered.
To be assigned by the         10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
Court                         MOTIONS (INCLUDING DAUBERT MOTIONS) before Judge
                              Robert W. Schroeder III, [ ], Texas.
Court designated date – not
flexible without good cause
- Motion Required




                                               Page 2 of 3
    Case 5:18-cv-00145-RWS Document 9 Filed 02/27/19 Page 3 of 3 PageID #: 29



    December 10, 2019   Any Remaining Dispositive Motions due from all parties and any other
                        motions that may require a hearing (including Daubert motions).

                        Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                        Motions to extend page limits will only be granted in exceptional
                        circumstances. Exceptional circumstances require more than agreement
                        among the parties.

                        For each motion filed, the moving party SHALL provide the Court with one
                        (1) copy of the completed briefing (opening motion, response, reply, and if
                        applicable, surreply), excluding exhibits, in a three-ring binder appropriately
                        tabbed. All documents shall be double-sided and must include the CM/ECF
                        header. These copies shall be delivered to Judge Schroeder’s chambers in
                        Texarkana as soon as briefing has completed.

                        Respond to Amended Pleadings.
    December 3, 2019
                        Parties to Identify Rebuttal Trial Witnesses.
    November 26, 2019   Parties to Identify Trial Witnesses; Amend Pleadings (after Markman
                        Hearing).

                        It is not necessary to file a Motion for Leave to Amend before the deadline
                        to amend pleadings. It is necessary to file a Motion for Leave to Amend
                        after the deadline. However, except as provided in Patent Rule 3-6, if the
                        amendment would affect infringement contentions or invalidity contentions,
                        a motion must be made pursuant to Patent Rule 3-6 irrespective of whether
                        the amendment is made prior to this deadline.
    November 19, 2019
                        Expert Discovery Deadline.
    November 5, 2019    Parties designate rebuttal expert witnesses (non-construction issues),
                        rebuttal expert witness reports due. Refer to Local Rules for required
                        information.

                        If, without agreement, a party serves a supplemental expert report after the
                        rebuttal expert report deadline has passed, the serving party must file notice
                        with the Court stating service has occurred and the reason why a
                        supplemental report is necessary under the circumstances.
    October 22, 2019
                        Final Election of Asserted Prior Art.
    October 15, 2019    Parties with burden of proof designate expert witnesses (non-construction
                        issues). Expert witness reports due. Refer to Local Rules for required
                        information.
    October 15, 2019
                        Fact discovery deadline.

    2 Days              EXPECTED LENGTH OF TRIAL



.


                                         Page 3 of 3
